Citation Nr: 1208805	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-37 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from February 1968 to December 1970, including service in Vietnam for which he was awarded the Combat Infantryman's Badge (CIB), the Bronze Star Medal with 'V' device and the Purple Heart Medal.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which, in part, denied a disability evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) disability.

The Board remanded the case for additional development in March 2010.  The case has now been returned to the Board for appellate review.


FINDING OF FACT

In a written statement dated February 15, 2012, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an evaluation in excess of 50 percent for the PTSD disability.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to an evaluation in excess of 50 percent for the PTSD disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

The Veteran filed a substantive appeal (VA Form 9) in November 2005, with respect to his claim of entitlement to an evaluation in excess of 50 percent for the PTSD disability.  In a letter dated February 15, 2012, the Veteran's representative stated that the Veteran wanted to withdraw his appeal as to the issue of entitlement to an evaluation in excess of 50 percent for the PTSD disability.  

The evidence of record shows that the appellant withdrew his appeal for his claim of entitlement to an evaluation in excess of 50 percent for the PTSD disability in February 2012.  Therefore, the appeal as to the PTSD increased rating claim has been withdrawn.  See 38 C.F.R. § 20.204.

As the Veteran has withdrawn his appeal as to this issue on appeal, there remain no allegations of error of fact or law for appellate consideration on the claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to the appellant's claim for an increased evaluation in excess of 50 percent for the PTSD disability.  Therefore, said issue is dismissed, without prejudice.


ORDER

The appeal as to the Veteran's claim of entitlement to a disability evaluation in excess of 50 percent for the PTSD disability is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


